DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2016/0190180) in view of Chen et al. (US 2015/0371947).

Regarding claims 1 and 14, Ma discloses an array substrate and manufacturing method (Abstract), comprising:

a boundary region (22, 32, Figs. 2-3 and paragraphs 0029-0031), disposed outside the circuit region.
Ma does not disclose second via holes disposed within a preset range of the boundary region close to one side of the circuit region, wherein the second via holes and the first via holes are disposed on the same interlayer dielectric.
Chen discloses a semiconductor device package incorporates dummy vias (182, figs. 16-17) formed proximate to the functional vias (106, figs. 16-17) for the purpose of improving uniformity of the functional vias (Figs. 15-17 and paragraphs 0084-0089).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate Chen’s additional via process into Ma’s device because Chen explicitly discloses improved uniformity of the functional vias.

Regarding claims 2 and 15, Chen further discloses wherein the first via holes (106, Fig. 16) in the circuit region and the second via holes (182, Fig. 16) in the boundary region have a same density (paragraph 0089).



Regarding claims 4 and 17, Chen further discloses wherein a shape of the second via holes in the boundary region is at least one or more of: a circular shape, a strip shape or a rectangular shape (Fig. 16, circular shape).

Regarding claims 5 and 18, Chen further discloses wherein the first via holes in the circuit region and the second via holes in the boundary region have a same distribution (Fig. 16).

Regarding claims 6 and 19, Ma further discloses wherein the circuit region comprises any one or more of a display circuit region, a driver circuit region and an electro-static discharge circuit region (paragraphs 0028-0038).

Regarding claims 7 and 20, Ma further discloses wherein the boundary region comprises any one or two of a lead region, a fan-out region and a binding region (paragraphs 0028-0038).

Regarding claim 8, Ma further discloses wherein the circuit region comprises a first circuit region and a second circuit region which are disposed adjacent to each 

Regarding claim 9, Ma further discloses wherein the circuit region comprises a plurality of pixels or sub-pixels, and wherein a width of the preset range is larger than that of a first edge of the pixels or sub-pixels (Figs. 2-3 and paragraphs 0028-0038).

Regarding claim 10, Ma further discloses wherein the number plurality of conductive layers comprise:
a source and drain metal layer (410, Fig. 4) and a gate metal layer (47, Fig. 4),
wherein the interlayer dielectric is disposed on the source and drain metal layer and/or the gate metal layer (Fig. 4).

Regarding claim 11, Ma further discloses a display panel, comprising the array substrate according to any one of claim 1 (Abstract).

Regarding claim 12, Ma further discloses wherein the display panel is an OLED display panel (paragraph 0028).

Regarding claim 13, Ma further discloses a display device, comprising the array panel according to claim 11 (paragraph 0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        1/1/22